               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 GEORGE ROBINSON,                   HONORABLE JEROME B. SIMANDLE

                Plaintiff,
                                     Civil No. 18-9601(JBS-AMD)
      v.

 PENSKE TRUCK LEASING CO. LP,            MEMORANDUM OPINION
 et al.,                                UPON RECONSIDERATION

                Defendants.



APPEARANCES:

John J. Kane, Esq.
MARTIN, KANE & KUPER, ESQS.
180 Tices Lane, Building B, Suite 200
East Brunswick, NJ 08816
     Attorney for Plaintiff

Laurence Todd Bennett, Esq.
WEBER GALLAGHER SIMPSON STAPLETON FIRES & NEWBY
1101 North Kings Highway, Suite 405
Cherry Hill, NJ 08034
     Attorney for Defendants Penske Truck Leasing Co, LP,
     McCarthy Tire Service Company, Inc., and Kevin T. Hayes,
     Jr.

Kenneth M. Portner, Esq.
WEBER GALLAGHER SIMPSON STAPLETON FIRES & NEWBY
2000 Market Street, 13th Floor
Philadelphia, PA 19103
     Attorney for Defendants McCarthy Tire Service Company,
     Inc., and Kevin T. Hayes, Jr.

Kevin M. McGoldrick, Esq.
MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN
200 Lake Drive East, Suite 300
Cherry Hill, NJ 08002
     Attorney for Defendant USAA Insurance Company




                                1
SIMANDLE, District Judge:

     This matter comes before the Court by way of motion by

Defendants McCarthy Tire Service Company and Kevin T. Hayes

(hereinafter, collectively, “Moving Defendants”), seeking

reconsideration of the Court’s Order of September 12, 2018,

remanding this matter to the Superior Court of New Jersey,

Middlesex County, Docket No. L-002451-18, for further

proceedings. (See Order [Docket Item 21], 3.) The principal

issue to be decided is whether the Court’s prior decision should

be “altered or amended” based on “the availability of new

evidence” or “the need to . . . prevent manifest injustice.”1

U.S. ex rel. Shumann v. Astrazeneca Pharm. L.P., 769 F.3d 837,

848-49 (3d Cir. 2014) (citing Max’s Seafood Café ex rel. Lou—

Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). The

so-called “new evidence” is the fact that on September 13, 2018,

one day after remand, the non-diverse defendant, which had

deprived this Court of diversity jurisdiction, was voluntarily

dismissed upon the matter’s return to the Superior Court. For

the following reasons, the Court will deny Moving Defendants’

motion for reconsideration:




1 Moving Defendants’ brief does not rely upon any of the other
bases for granting reconsideration of the Court’s prior Order.
(See generally Motion for Reconsideration [Docket Item 23]; Moving
Defendants’ Brief [Docket Item 23-1].) Therefore, the Court shall
only address these bases herein.


                                2
     1.   Factual and Procedural Background.2 On September 5,

2018, the Court issued an Order to Show Cause, noting that

          Defendant     United    Service     Automobile
          Association (“USAA”), improperly pled as “USAA
          Insurance Company,” (see Answer to Plaintiff’s
          Complaint on Behalf of Defendant USAA [Docket
          Item 4]), is a reciprocal insurance exchange
          considered to be a citizen of all fifty
          states, and is therefore considered to be a
          citizen of New Jersey, see Cady v. American
          Family Ins. Co., 771 F. Supp. 2d 1129, 1131
          (D. Ariz. 2011) (citing cases from the Second,
          Fifth and Tenth Circuits and finding that USAA
          is a reciprocal insurance exchange, which “in
          its pure form . . . is a web of contractual
          relationships between subscribers who agree to
          insure one another, consummated through a
          common agent with power of attorney,” and
          because USAA is an unincorporated association
          with members in all fifty states, it is
          considered a citizen of all fifty states), see
          also Chubb Custom Ins. Co. v. United Servs.
          Auto. Ass’n, No. 05-3044, 2005 WL 2475314, at
          *2-3 (D.N.J. Oct. 5, 2005) (dismissing USAA
          for lack of subject matter jurisdiction
          because USAA “is an unincorporated association
          with members in all 50 states” and the
          plaintiff “failed to meet its burden of
          proving [diversity] jurisdiction.”)

(Order to Show Cause [Docket Item 18], 1-2.) Moving Defendants’

“response to the Court’s Order to Show Cause [Docket Item 20],

[did] not contest that USAA is considered a citizen of New

Jersey.” (Order [Docket Item 21], 2.) Therefore, the Court held

that this case “should be remanded to the Superior Court of New




2 The factual and procedural background of this case is only
presented insofar as it is necessary for the determination of the
present motion.


                                3
Jersey,” because “diversity jurisdiction was not present ‘at the

time the petition for removal was filed.’” (Id. at 3 (quoting

Granovsky v. Pfizer, Inc., 631 F. Supp. 2d 554, 559 (D.N.J.

2009)).)

        2.   Standard of Review. Local Civil Rule 7.1 allows a

party to seek a motion for reconsideration or re-argument of

“matter[s] or controlling decisions which the party believes the

Judge or Magistrate Judge has overlooked . . . .” L. Civ. R.

7.1(i). Whether to grant a motion for reconsideration is a

matter within the Court’s discretion, but it should only be

granted where such facts or legal authority were indeed

presented but overlooked. See DeLong v. Raymond Int’l Inc., 622

F.2d 1135, 1140 (3d Cir. 1980), overruled on other grounds by

Croker v. Boeing Co., 662 F.2d 975 (3d Cir. 1981); see also

Williams v. Sullivan, 818 F. Supp. 92, 93 (D.N.J. 1993).

        To prevail on a motion for reconsideration, the movant must

show:

             (1) an intervening change in the controlling
             law; (2) the availability of new evidence that
             was not available when the court . . .
             [rendered the judgment in question]; or (3)
             the need to correct a clear error of law or
             fact or to prevent manifest injustice.

U.S. ex rel. Shumann v. Astrazeneca Pharm. L.P., 769 F.3d 837,

848-49 (3d Cir. 2014) (citing Max’s Seafood Café ex rel. Lou—

Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). The



                                   4
standard of review involved in a motion for reconsideration is

high and relief is to be granted sparingly. U.S. v. Jones, 158

F.R.D. 309, 314 (D.N.J. 1994). “The Court will grant a motion

for reconsideration only where its prior decision has overlooked

a factual or legal issue that may alter the disposition of the

matter. The word ‘overlooked’ is the operative term in the

Rule.” Andreyko v. Sunrise Sr. Living, Inc., 993 F. Supp. 2d

475, 478 (D.N.J. 2014) (internal citations and quotation marks

omitted). Mere disagreement with the Court’s decision is not a

basis for reconsideration. U.S. v. Compaction Sys. Corp., 88 F.

Supp. 2d 339, 345 (D.N.J. 1999).

     3.   Discussion. Moving Defendants argue that

reconsideration is warranted “to prevent manifest injustice and

based on the availability of new evidence that was not available

when the [C]ourt granted the motion for summary judgment.”3

(Moving Defendants’ Brief [Docket Item 23-1], 3.) No other party

has submitted a brief in relation to the present motion.

     4.   Moving Defendants do not give any reason to support

the claim manifest injustice will occur if the Court does not

grant the present motion for reconsideration. (See generally


3 The Court notes that its prior Order was not granting a motion
for summary judgment, but rather that it was filed in connection
with the Court’s sua sponte Order to Show Cause [Docket Item 18],
pursuant to the Court’s ongoing responsibility to ensure that it
has subject matter jurisdiction over the matters before it,
pursuant to Rule 12(h)(3), Fed. R. Civ. P.


                                   5
id.) Therefore, the Court shall not grant the motion on this

basis.

     5.   Moving Defendants assert that the voluntary dismissal

of USAA from this case filed in the Superior Court of New Jersey

on September 13, 2018,4 one day after this Court’s order

remanding the case to the Superior Court, constitutes “new

evidence” that justifies reconsideration. (See Moving

Defendants’ Brief [Docket Item 23-1], 3.) However, as the Court

noted in its prior order, “[r]uling on whether an action should

be remanded to the state court from which it was removed, a

district court must focus on the plaintiff’s complaint at the

time the petition for removal was filed.” Granovsky, 631 F.

Supp. 2d at 559 (citing Group Hospitalization & Med. Servs. v.

Merck–Medco Managed Care, LLP, 295 F.Supp.2d 457, 461– 462

(D.N.J. 2003)). Moving Defendants’ assertion that USAA has

recently been voluntarily dismissed from the action does not

alter the Court’s understanding of “the plaintiff’s complaint at

the time the petition for removal was filed.” Id. The non-

diverse USAA was a party at the time of removal, and this Court

thus acquired no diversity jurisdiction upon removal.   5Therefore,




4 The voluntary stipulation of dismissal of USAA, filed in Superior
Court on September 13, 2018, appears in the record of the present
motion at [Docket Item 23-2].

5 Indeed, USAA was still a party as of the entry of the Court’s
Order for Remand on September 12, 2018, see supra, n.4.


                                6
such dismissal cannot alter the Court’s prior Order, remanding

this case to the Superior Court of New Jersey, Middlesex County.

(See Order [Docket Item 21], 3.) Accordingly, Moving Defendants’

motion for reconsideration is denied.

     6.   Conclusion. For the reasons explained above, Moving

Defendants’ motion for reconsideration [Docket Item 23] will be

denied. An accompanying Order will be entered.



November 2, 2018                    s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




Furthermore, in the context of a motion for reconsideration, the
Court cannot have “overlooked” a matter that had not yet even
occurred before the motion was decided.


                                7
